Citation Nr: 0401255	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-46 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel








INTRODUCTION

The veteran had active service from December 1963 to June 
1968.  He died in July 1995, and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a regional office 
(RO) rating decision of October 1995.  A Travel Board hearing 
was held before the undersigned in Newark, New Jersey in May 
1998.  The Board issued a decision in November 1999, and the 
appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion filed by the parties, in September 2000, the Court 
vacated the Board's decision, and remanded the claim to the 
Board for further action.  In February 2001, the Board 
remanded the case to the RO in response to the directives in 
the joint motion for remand.  In October 2002, the Board, 
noting that not all of the development requested in the 
remand was completed, again remanded the case.  In January 
2003, the appellant's attorney withdrew his representation.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand by the Court or the Board confers on the veteran, as 
a matter of law the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2001 and October 2002 Remands, the Board 
requested development including, in pertinent part, that the 
RO contact Dr. F.R., with a copy of his December 1996 opinion 
relating the cholangiocarcinoma which caused the veteran's 
death to service, and ask him to provide a detailed 
explanation of the basis for the opinions (and identify 
literature mentioned and provide a curriculum vitae/scope of 
expertise in the matter at hand).  The RO has complied with 
most of the remand requests to the extent possible; however 
compliance with the remand order regarding contact with Dr. 
F.R. remains incomplete, and under Stegall, supra, the case 
must again be remanded.

Specifically, Dr. F.R. did not respond to the RO's 
correspondence, and the case was returned to the Board 
without that development.  However, it is noteworthy that the 
April 2003 correspondence by the RO was addressed to Frank F. 
Rienzo, M.D., while the December 1996 statement/opinion was 
by Frank G. Rienzo, M.D.  These are two different individuals 
(apparently father and son).  Furthermore, the attachment to 
the April 2003 correspondence to Dr. Rienzo (for which Dr. 
Rienzo was to provide more detailed explanation) was a copy 
of a December 2000 opinion by another physician (Dr. J.L.G.) 
not the December 1996 opinion by Dr. Frank G. Rienzo.  
Because of these discrepancies, it is understandable why the 
correspondence would be unanswered.  

In addition, as was noted above, in January 2003 the  private 
attorney representing the appellant cancelled his 
representation (without further explanation).  While a copy 
of that notice was also mailed to the appellant, it is not 
clear whether she is aware that she is not represented or 
whether she was afforded opportunity to designate another 
representative. 

Consequently, the case is REMANDED to the RO for the 
following:

1.  The RO should advise the appellant 
that she is currently not represented in 
this appeal, and afford her the 
opportunity to designate an 
attorney/representative, if she so 
desires.

2.  The RO should make an exhaustive 
attempt to contact Frank G. Rienzo, M.D., 
providing him a copy of his December 1996 
statement/opinion and requesting him to 
provide a detailed explanation of the 
basis for the opinion.  He should provide 
copies of (or identify) the literature to 
which he refers in the December 1996 
statement.  He should also comment on the 
scope of his expertise in diseases of the 
liver/cholangiocarcinomas. If Dr. Frank 
G. Rienzo cannot be reached, or does not 
respond, the scope of the attempts to 
contact him should be documented for the 
record, and the appellant should be 
advised that the RO was unable to 
complete this development, and offered 
the opportunity to arrange for such 
development on her own.

3.  The RO should then readjudicate the 
claim in light of any additional 
information obtained pursuant to the 
development ordered above.  If the 
benefit sought remains denied, the 
appellant should be issued an appropriate 
supplemental statement of the case and 
afforded the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.


The purposes of this remand are to comply with the mandates 
of the Court, to ensure due process, and to assist the 
appellant in the development of her claim.  She has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




